DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2021 has been entered.
 Response to Arguments
Applicant's arguments filed 7 October 2021 have been fully considered but they are not persuasive. Aharoni et al. (6,034,202) is now relied upon to teach an antimony-free polyethylene terephthalate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14, 16-17, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neton et al. (2017/0259550) in view of Lee (2015/0337496) and Aharoni et al. (6,034,202).
With respect to claim 1, Neton discloses an absorbent article, as shown in figure 25, comprising a topsheet 84, a backsheet 94, and an absorbent core 88, as shown in figure 25. The article comprises a nonwoven material comprising at least 20% core/sheath bicomponent fibers, as disclosed in paragraph [0170]. The core component of the fibers is polyethylene terephthalate and the sheath is a different thermoplastic polymer, polyethylene, as disclosed in paragraph [0170]. Neton does not disclose providing the PET with a phosphorous compound.
Neton discloses all aspects of the claimed invention with the exception of the PET comprising less than 150 ppm of antimony and the core having an a* value and a b* value that are unequal to 0.
With respect to the PET comprising less than 150 ppm of antimony, it is noted that Bond does not disclose the use of antimony, and therefore comprises 0 ppm of antimony. Further, Aharoni discloses polymerization of polyesters such as polyethylene terephthalate, and teaches using a no antimony compounds because antimony causes defects, impurities, and discoloration, as disclosed in column 1, lines 18-31. Aharoni also does not disclose the use of a phosphorous compound. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the 
With respect the core having a* and b* values that are unequal to 0, Lee teaches providing fibers with a* and b* values that are unequal to 0, as shown in Table 3, to achieve improved brightness in the fibers, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fiber cores of Neton with a* and b* values that are unequal to 0, as taught by Lee, to achieve fibers having improved brightness.
With respect to claim 2, Neton discloses in paragraph [0171] the desire for fibers having uniformity and opacity, but remains silent as to the opacity being at least 10%. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sheath component of Neton with an opacity of at least 10% to achieve the predictable result of fibers that appear solid and uniform.
With respect to claim 3, modified Neton discloses all aspects of the claimed invention with the exception of a delta E* value between the core component and the core component covered by the sheath component of at least 1.0. Neton discloses in paragraph [0157] that pigment may be added to the sheath component to produce colored fibers. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fibers of Neton with a delta E* value between the core component and the core component covered by the sheath component of at least 1.0 to achieve the predictable result of a sheath component that has a discernable color in relation to the unpigmented core component.
With respect to claim 4, Bond does not disclose the PET comprising less than 100 ppm of antimony. Aharoni discloses polymerization of polyesters such as polyethylene terephthalate, and teaches using a no antimony compounds because antimony causes defects, impurities, and discoloration, as disclosed in column 1, lines 18-31. Aharoni also does not disclose the use of a phosphorous compound. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the PET of Bond with no antimony (i.e. 0 ppm), as taught by Aharoni, to achieve fibers that are free of defects and discoloration.
With respect to claims 5 and 6, Lee teaches providing fibers with an a* value of less than -0.6 and a b* value of higher than 1.5, as shown in Table 3, to achieve improved brightness in the fibers, as disclosed in paragraph [0124]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fiber cores of Neton with an a* value of less than -0.6 and a b* value of higher than 1.5, as taught by Lee, to achieve fibers having improved brightness.
With respect to claim 7, modified Neton discloses all aspects of the claimed invention with the exception of the sheath component having a content of titanium dioxide of 0.5-2%. Neton discloses in paragraph [0171] the desire for the sheath component to have opacity. Titanium dioxide is known in the art to increase opacity of thermoplastic fibers. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sheath component of Neton with 0.5-2% titanium dioxide to achieve the predictable result of optimizing the opacity of the fibers.
With respect to claim 8, Neton discloses in Table 4, Example 5B, a bicomponent fiber having a sheath component forming 50% (i.e. at least 25%) by weight of the fiber.
With respect to claims 9 and 10, Neton discloses a sheath/core bicomponent fiber, but remains silent as to the fibers having a circular, concentric cross-section. Sheath/core bicomponent fibers are commonly known to have circular cross-sections with concentric sheath/core configurations. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sheath/core bicomponent fibers of Neton with a circular cross-section and concentric configuration to achieve the predictable result of uniform fibers that are simple to manufacture.
With respect to claim 11, Neton remains silent as to the amount of the diameter formed by the sheath component. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the sheath form at least 30% of the bicomponent fiber to achieve the predictable result of a sheath component that is sufficiently thick to protect the core component from melting during bonding of the fibers to form the nonwoven web.
With respect to claim 12, the nonwoven material of Neton comprises the topsheet, as disclosed in paragraph [0170].
With respect to claims 13 and 14, the nonwoven material of Neton comprises an acquisition layer between the topsheet and the backsheet, as disclosed in paragraphs [0155] and [0170].
With respect to claim 16, the PET of Neton is provided as a homopolymer, a copolymer, or combinations thereof, as disclosed in paragraph [0170].
With respect to claim 17, Neton does not disclose providing the PET with dyes, pigments, hues, or brighteners.
With respect to claim 21, Neton discloses the nonwoven material comprise poly-lactic acid, as disclosed in paragraph [0160].
With respect to claim 22, Neton discloses the nonwoven material comprises natural fibers, as disclosed in paragraph [0160].
With respect to claim 23, Neton discloses the natural fibers comprise cotton and/or cellulose, as disclosed in paragraph [0160].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neton et al. (2017/0259550) in view of Lee (2015/0337496) and Aharoni et al. (6,034,202), and further in view of Roe et al. (2015/0065973).
With respect to claim 15, modified Neton discloses all aspects of the claimed invention with the exception of the absorbent core comprising cellulose fibers and superabsorbent polymer particle, and having elongated areas having a length from 20-80% of the total length that are free of the fibers and particles. Roe discloses an absorbent article having an absorbent core comprising cellulose fibers and superabsorbent polymer particles, as described in paragraph [0050]. The core further comprises channels comprising elongated areas that are free of the fibers and particles, as shown in figures 1 and 2, and described in paragraph [0077]. The channels have a length of at least 10% of the total length of the article, as disclosed in paragraph [0077], a range that includes 20-80%. The channels improve the flexibility of the core, as disclosed in paragraph [0080]. It would therefore have been obvious to one of ordinary .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-12, and 17 of copending Application No. 16/132,523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims disclose all aspects of the copending claims and further disclose core/sheath bicomponent fibers. Bicomponent fibers having a core/sheath configuration are commonly known to be suitable for use in nonwoven materials because they provide good intrafiber bonding. Therefore the present claims do not patentably distinguish over the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.